WIGGINTON, Judge.
The state purports to bring this appeal from the imposition of an habitual felon sentence on the basis that the sentence is illegal. We disagree and grant Haynes’ motion to dismiss the appeal. While the state is entitled to appeal or cross appeal an illegal sentence pursuant to section 924.-07(l)(e), Florida Statutes, the instant sentence is not illegal. Cf. State v. Hohl, 431 So.2d 707 (Fla. 2d DCA 1983). Accordingly, the state’s appeal is hereby DISMISSED.
Turning to Haynes’ cross appeal, we hold that although it was error for the trial court to give the jury an instruction on flight,1 the error was harmless beyond any *115reasonable doubt. Accordingly, Haynes’ judgment of conviction and sentence is AFFIRMED.
ERVIN and ZEHMER, JJ., concur.

. See Fenelon v. State, 594 So.2d 292 (Fla.1992); Keys v. State, 606 So.2d 669 (Fla. 1st DCA 1992).